Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 03/21/2021. Currently, claims 1-18 and 20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (Publication No. U.S. 2017/0315262 A1) in view of Rollins (Publication No. U.S. 2016/01788794 A1).
Regarding claim 1, Collins shows in Fig. 1-2 An access gate for detecting
movement through the access gate, the access gate comprising: a first optical emitter
(30, i.e., transmitter in central location) provided on a first side of the access gate,
wherein the first optical emitter (30) is configured to transmit a first beam (31) of light in
a direction perpendicular to a direction of movement through the access gate; and a first
plurality of optical receivers (32, receiver) provided on a second side of the access gate,
wherein each of the first plurality of optical receivers (32) is configured to detect when
the first beam of light is received at each of the first plurality of receivers (30), wherein
an angle of the first beam (44) of light emitted from the first optical emitter (30) is
sufficiently wide for each of the first plurality of optical receivers (22) to receive the
beam of light when a path of the beam of light is uninterrupted (paragraph 0045, lines ). Collins does not disclose a module configured to adjust a transmit intensity of a first beam of light responsive to detecting variations in output of the first plurality of receivers. Rollins shows in Figs. 5-7 a module (404, i.e., transmit control component) configured to adjust a transmit intensity of a first beam of light (508) responsive to detecting variations in output (paragraph 0046). It would have been obvious to one of ordinary skill in the art to provide a module such as disclosed in Rollins to the device of Collins for the purpose of maintaining optimization sensitivity of the light curtain.
Regarding claim 10, Collins shows in Fig. 2, further comprising first and second
vertical portions (associated with respected gates) respectively coupled to the first and
second sides, each vertical portion comprising a plurality of optical emitters (22) and a
corresponding plurality of optical receivers (82) for each of the plurality of optical
emitters (30). 
Regarding claim 18, Collins shows in Figs. 1-2 A method for detecting
passengers (not shown) traveling through a transit gate, the method comprising:
transmitting a first beam from a first optical emitter (30) on a side of the transit gate to a
first plurality of optical receivers (32) on an opposite side of the transit gate, wherein the
first beam (31) is transmitted in a direction substantially perpendicular to a direction of travel of the passengers traveling through the transit gate; transmitting a second beam from a second optical emitter on the opposite side of the transit gate to a second plurality of optical receivers (32) on the side of the transit gate in a direction opposite the direction of the first beam; and detecting a location of a passenger in the transit gate based on reception of the first and second beams relatively at the first and second pluralities of optical receivers (32). Collins does not disclose monitoring a receive intensity of each beam received at each optical receiver; and adjusting a transmission intensity of one or more optical emitter based on drifts in the receive intensity. Rollins discloses in Fig. 6, monitoring a receive intensity (602, i.e., measured margin at intensity Y) of each beam (508) received at each optical receiver (510, i.e., receiver element); and adjusting a transmission intensity (via emitter control component (404)) of one or more optical emitter based on drifts (margins) in the receive intensity (paragraph 0046). It would have been obvious to one of ordinary skill in the art to provide a control unit such as disclosed in Rollins to the device of Collins for the purpose of regulating intensity levels. 
5. 	Claims 2-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable
over Collins (Publication No. U.S. 2017/0315262 A1) and Rollins (Publication No. U.S. 2016/01788794 A1) as applied to claim 1 above and further in view of Meinhertz (Publication No. U.S. 2014/0361149 A1).
Regarding claim 2, the modified device of Collins and Rollins discloses the claimed invention as stated above. The modified device of Collins and Rollins does not disclose further comprising: a second optical emitter provided on the second side of the access gate, wherein the second optical emitter is configured to transmit a second beam of light in a direction opposite to that of the first beam of light; and a second plurality of optical receivers provided on the first side of the access gate, wherein each of the second plurality of optical receivers is configured to detect whether or not the second beam of light is received thereat. Meinhertz shows in Fig. 2 further comprising: a second optical emitter (optical unit) provided on the second side of the access gate, wherein the second optical emitter (optical unit) is configured to transmit a second beam (114) of light in a direction opposite to that of the first beam of light; and a second plurality of optical receivers (110) (provided on the first side of the access gate, wherein each of the second plurality of optical receivers is configured to detect whether or not the second beam of light is received thereat, a second optical emitter provided on the second side of the access gate, wherein the second optical emitter is configured to transmit a second beam of light in a direction opposite to that of the first beam of light; and a second plurality of optical receivers (120) provided on the first side of the access gate, wherein each of the second plurality of optical receivers (120) is configured to detect whether or not the second beam of light (114) is received thereat. It would have been obvious to one of ordinary skill in the art to provide beams of opposite direction as disclosed in Mein hertz to the modified device of Collin and Rollins for the purpose of improving obstacle detection response.
Regarding claim 3, Mein hertz further discloses wherein the first and second
optical emitters are configured to emit the first and second beams of light at
different times (sequentially, paragraph 0019).
Regarding claim 4, Mein hertz discloses wherein the different times are determined based on minimizing interference (coding and synchronization used to address disturbances between signals paragraph 0022) between the first and second optical emitters.
Regarding claim 5, Mein hertz shows in Fig. 3 further comprising a module (122,
control element) configured to adjust a transmit intensity of the first and second beams
of light responsive to detecting variations in output of the first and second plurality of
optical receivers respectively (paragraph 0067).

Regarding claim 7, Mein hertz, further comprising: a third optical emitter on the first side; a third plurality of receivers (120) on the second side to receive a third beam of light from the third optical emitter; a fourth optical emitter (118) on the second side; and a fourth plurality of receivers (120) on the first side to receive a fourth beam of light from the fourth optical emitter, wherein the first and third optical emitters (118)
are configured to respectively transmit the first and third beams (114) of light.
Regarding claim 8, Meinhertz shows in Fig. 2 discloses a fifth optical emitter on
the first side; a fifth plurality of receivers on the second side to receive a fifth beam of
light from the fifth optical emitter; a sixth optical emitter on the second side; a sixth
plurality of receivers on the first side to receive a sixth beam of light from the sixth
optical emitter; a seventh optical emitter on the first side; a seventh plurality of receivers
on the second side to receive a seventh beam of light from the seventh optical emitter;
an eighth optical emitter on the second side; and an eighth plurality of receivers on the
first side to receive an eighth beam of light from the eighth optical emitter, wherein the
first, third, fifth, and seventh optical emitters on the first side are configured to transmit
their respective beams of light at a different time than the second, fourth, sixth, and
eighth optical emitters (sequentially, paragraph 0019).
Regarding claim 9, Meinhertz discloses wherein each optical emitter and optical
receiver is configured to have a fixed address (located within the integrated circuit
(Application Specific Integrated Circuit) 0065).
6. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Collins
(Publication No. U.S. 2017/0315262 A1), Rollins (Publication No. U.S. 2016/01788794 A1) and Meinhertz (Publication No. U.S. 2014/0361149 A1) as applied to claim 5 above and further in view of Hawkinson (U.S. Patent No. 5,260,765).
Regarding claim 6, the modified device of Collins, Rollins and Meinhertz discloses the claimed invention as stated above. The modified device of Collins, Rollins and Meinhertz does not disclose wherein the module is further configured to determine that the variations in output of one or both of the first plurality of optical receivers and the second plurality of optical receivers exceed a threshold, and to generate an alert. Hawkinson shows in Fig. 1 a module (16, i.e., alarm system & panel) is further configured to determine that the variations (low level) in output of one or both of the first plurality of optical receivers and the second plurality of optical receivers exceed a threshold, and to generate an alert (col. 3, lines 13-22 and 61-66). It would have been obvious to one of ordinary skill in the art to provide an alert system such as disclosed in Hawkinson to the modified device of Collins, Rollins and Meinhertz for the purpose of continuously monitoring the light intensity of the system.
7. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collins
(Publication No. U.S. 2017/0315262 A1) and Rollins (Publication No. U.S. 2016/01788794 A1) as applied to claim 18 above and further in view of Hawkinson (U.S. Patent No. 5,260,765).
Regarding claim 20, the modified device of  Collins and Rollins discloses the claimed invention as stated above. The modified device Collins and Rollins does not disclose generating an alert upon determining that the receive intensity drifts past a threshold. Hawkinson shows in Fig. 3 generating an alert upon (alarm) determining that the receive intensity drifts past a threshold (col. 3, lines 13-22 and 61-66).  It would have been obvious to one of ordinary skill in the art to provide a threshold indication such as disclosed in Hawkinson to the modified device of Collins and Rollins  for the purpose of continuously monitoring intensity levels.   

Allowable Subject Matter
8.	Claims 11-17 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art fails to disclose or make obvious a system for
access control, the system comprising, in addition to the other recited features of the
claim, “wherein the first plurality of optical receivers is greater than the first plurality of
optical emitters; and wherein the second plurality of optical receivers is greater than the
second plurality of optical emitters.”
Response to Arguments
9.	Applicant’s arguments, see pages 7-9, filed 03/21/2021, with respect to the rejection(s) of claims 1, 10, 18-19 under 35 U.S.C. 102 (a) (2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rollins (Publication No. U.S. 2016/01788794 A1).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bates (U.S. Patent No. 5,286,967) discloses a method and apparatus for self-biasing a light beam obstacle detector with a bias light.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878